office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b05 roburch presp-107900-10 uilc date date to c glenn mcloughlin senior counsel oklahoma city group large mid-size business from rebecca o burch general attorney branch corporate debra l carlisle branch chief branch corporate subject the effect of a cash settlement on the deductibility of issuance costs for a forward_contract on the issuer's own stock this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------ date1 date2 date3 ------------------------- -------------------------- ------------------------- presp-107900-10 date4 ------------------------- ------- ------- ------------- ------------- ---- ---- -------------- ----- --------- ----- ----- -------- -------------- -------------- ty1 ty2 w x y z dollar_figurem dollar_figuren dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures issue does the sec_1032 ruling in plr the plr supplemented by plr which addresses the cash settlement1 of a forward_contract on taxpayer’s own stock support taxpayer’s position that stock issuance costs may be deducted as a loss under sec_165 because taxpayer asserts that it did not issue stock pursuant to the forward_contract the use of the phrase cash settlement in this cca is discussed in section b of law and analysis presp-107900-10 conclusions the plr does not support taxpayer’s position first the ruling addresses the application of sec_1032 to gain realized by taxpayer for money received to settle a forward_contract involving its own stock issuance costs were not mentioned in the plr nor did taxpayer raise these costs in its request for the plr second in the plr sec_1032 applied to the transaction because the cash settlement of a forward was treated as if taxpayer issued its stock to complete the forward third the plr determined that there was a gain on the forward any costs attributable to the forward would have to be netted against any gain on the forward to determine overall gain_or_loss fourth a sec_165 loss can be taken for a loss incurred in a transaction that is later abandoned here taxpayer did not abandon the forward_contract taxpayer received cash on the forward and including the issuance costs there was an overall gain facts from plr the investment units in ty1 taxpayer issued w investment units units to investors each unit had an issue_price of dollar_figuren and consisted of a forward_contract on taxpayer’s own stock and a note issued by taxpayer the issue_price of dollar_figuren was allocated entirely to the note under the forward_contract taxpayer would deliver on the maturity_date one share of its common_stock in exchange for each investor’s payment of dollar_figuren the forward price investors received a quarterly fee of y percent of the unit’s value investors could settle the forward_contract in cash prior to the maturity_date the forward contract’s maturity_date was date1 under the note taxpayer paid each investor z percent interest on the dollar_figuren principal note before the note was due taxpayer was required to try to remarket resell the note on behalf of each investor the first attempt was due on date2 and required taxpayer to remarket the note for a price that would pay the dollar_figuren forward price if this attempt failed taxpayer would have to attempt a second remarketing on date3 if the second attempt failed to yield the appropriate proceeds each investor was able to deliver the note as payment under the forward_contract the note was due date4 rulings and exchange_offer by ty2 taxpayer’s stock value had decreased to dollar_figureo the numbers have been simplified throughout this discussion and its credit rating had declined this made it difficult for taxpayer to remarket the notes taxpayer wanted to satisfy its obligations under the units before the first remarketing was due in addition taxpayer was in a gain position on the forward contracts because taxpayer’s stock value was less than the forward price and the investors were in a loss position to induce the investors to complete the forward contracts before the remarketing was due taxpayer made the offer to the investors to reduce the forward price to dollar_figuren instead of the original forward presp-107900-10 price of dollar_figuren and complete the forward contracts with cash reducing the forward price had the effect of decreasing by a small portion the loss the investors would realize on the forward contracts the submission taxpayer submitted in its ruling_request provided the approximate amounts that the investors would pay taxpayer to cash settle the forward contracts issuance of plr after receiving its ruling letter taxpayer requested a supplemental plr to update the final numbers and values from the exchange_offer the supplemental request did not seek a ruling on the possibility of deducting the issuance costs at issue here the supplemental plr as with the initial plr contained the standard no opinion language the supplemental plr also made no opinion about effects resulting from the proposed transaction that are not specifically covered by the above ruling or those rulings set forth in the prior letter_ruling the current dispute the service and the taxpayer agree that there were issuance costs allocable to the forward contact portions of the units the dispute is about whether the issuance costs allocated to the forward_contract portions of the units are deductible as losses under sec_165 taxpayer asserts that the costs are deductible because they were incurred for a transaction that was abandoned on its ty2 tax_return that included the year the exchange_offer was completed taxpayer allocated all of its capitalized issuance costs to the note portion of the units since its original return tp agreed with exam to allocate dollar_figurer of its total capitalized issuance costs to the forward_contract portions of the units of the dollar_figurer allocated to the forward contracts taxpayer now claims a dollar_figures loss deduction this deduction is for a loss taxpayer claims it sustained with respect to the forward contracts the service asserts that the issuance costs offset the amount_realized from the completion of the forward contracts exam takes the position that issuance costs are not deductible because they offset the proceeds received from the permanent capital raised see mccrory v u s f 2d 2d cir 74_f2d_163 10th cir 88_tc_1157 taxpayer claims that based on the cash settlement analysis in plr the dollar_figures in issuance costs allocated to the forward contracts can be deducted in ty2 as a loss taxpayer argues that such issuance costs are allowed under sec_165 because the issuance costs were incurred to facilitate a stock issuance pursuant to the forward contracts whereas no stock was actually issued pursuant to the forward contracts it asserts that the cash settlement analysis does not allow taxpayer to issue its stock under the forward contracts as we understand the taxpayer’s argument the issuance costs incurred to facilitate a stock issuance under the forward contracts became a loss when the forward contracts were purportedly abandoned the cash presp-107900-10 paid_by the investors the argument continues was paid pursuant to the exchange_offer which was a separate new contract you asked us whether the sec_1032 ruling supports taxpayer’s position that the issuance costs allocated to the forward contracts can be deducted in ty2 because taxpayer did not issue stock under the forward contracts law and analysis a plr revproc_2004_1 2004_1_cb_1 governed taxpayer’s ruling requests pursuant to the rev_proc taxpayer submitted a proposed transaction and based on the form of the transaction chosen by taxpayer the service ruled on the tax consequences of the transaction that was presented thus taxpayer chose the form of its transaction that was addressed in plr taxpayer stated in its letter requesting an appeal from the examining agent’s determination that the national_office set forth the substance of the transaction as a cancellation of the forward contracts for cash however this is taxpayer’s characterization the national_office issued the following ruling company will be paid dollar_figurei by each accepting unit holder in settlement of each contract this amount is gain resulting from company’s receipt of property in cash settlement of its forward_contract to sell its stock emphasis added taxpayer did not raise or discuss issuance costs in its plr submission or request a ruling on these costs moreover none of the rulings taxpayer received in the plr address the deductibility of the issuance costs the rulings focused on the application of sec_1032 to the amounts received by taxpayer in cash settlement of its forward contracts we note that the ruling letter also did not contain the background analysis the service considered in reaching its decision to rule favorably on taxpayer’s ruling requests however because this analysis is pertinent to the issue that has arisen over taxpayer’s issuance costs undertaken pursuant to the forward contracts we set forth our analysis below b why did the service apply sec_1032 to taxpayer’s gain on the forward contracts when no stock was issued the service views the physical settlement and the cash settlement of a forward_contract as economically the same transaction sec_1032 provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation thus when a corporation is in a gain position on a forward_contract on its own stock and issues stock to the counterparty in exchange for a payment physical settlement sec_1032 nonrecognition applies to any gain_or_loss from the amount_realized from the payment for such stock when a corporation is in a gain position on a forward_contract on its own stock and it does not issue stock because the parties agree to cash settle the presp-107900-10 corporation receives a payment from the counterparty in the amount that represents the difference between the forward_contract price and the value of the shares of stock on the date of the cash settlement sec_1032 nonrecognition also applies to the payment the corporation receives in the cash settlement the net amount by which the corporation is ahead is the same whether it issues the stock for the payment or receives a cash settlement in lieu of issuing stock in effect in a cash settlement the corporation is deemed to issue its stock at the forward_contract price and immediately buy it back from the counterparty at the fair_market_value in the instant case taxpayer sought a sec_1032 ruling because it was in the gain position on the forward contracts and it proposed a cash settlement of its forward contracts taxpayer was in a gain position because in a physical settlement taxpayer would have issued one share of stock worth dollar_figureo in exchange for a dollar_figuren payment resulting in a dollar_figurep gain realized in a cash settlement investors would make a dollar_figurep payment to taxpayer which would reflect the dollar_figuren payment owed less the value of taxpayer’s stock the completion of the forward contracts by taxpayer and the investors whether by physical settlement or cash settlement resulted in taxpayer realizing the same amount of gain the service did not perceive a reason to suggest that taxpayer change the form of its transaction and issue a share of stock for the sec_1032 ruling since the tax consequences under sec_1032 were the same whether taxpayer physically settled or cash settled the forward contracts the service’s policy that both a physical settlement and a cash settlement of a forward_contract on the taxpayer’s own stock should be treated as a transaction to which sec_1032 applies is based on the notion that the two transactions are economically the same and that to treat sec_1032 as applying to a physical settlement but not to a cash settlement would create an opportunity to whipsaw the service if the service did not apply sec_1032 to a cash settlement of a stock sale agreement including forward contracts taxpayers in a gain position would always physically settle to get nonrecognition under sec_1032 and taxpayers in a loss position would always cash settle to get out of sec_1032 and recognize the loss the taxpayer’s position in the instant case creates a third characterization of the transaction and one which if adopted would create yet another opportunity for whipsaw taxpayer received a net payment from a cash settlement on the forward contracts and realized gain the service ruled the gain realized was not recognized because sec_1032 applied however taxpayer now claims that the cash settlement of the forward contracts pursuant to its exchange_offer was a different contract from the forward contracts which the exchange_offer was settling it claims that the forward contracts were thus abandoned and the payments from the investors were received pursuant to the exchange_offer instead resulting in a loss deduction under sec_165 for costs allocated to the forward contracts however had the taxpayer presented as the facts in its plr submission that it received the settlement proceeds for some transaction other than the contract to sell its presp-107900-10 own stock ie the forward contracts sec_1032 would not have applied to the gain the service issued the sec_1032 ruling in the plr because it treated the cash settlement proceeds as payment for taxpayer’s stock under the forward contracts taxpayer’s tax treatment of its costs is inconsistent with its tax treatment of the proceeds received under the cash settlement taxpayer’s position would require the service to allow a loss on the same forward contracts that produced gain that position is internally inconsistent and is not the position of the service c taxpayer’s claimed sec_165 loss deduction for costs under the forwards should be disallowed because taxpayer did not abandon the forwards taxpayer’s position is that the forward contracts were abandoned to pursue the exchange_offer taxpayer relies on the fact that the service issued a ruling accepting the cash settlement form of the analysis in plr to support its position that it abandoned the forward contracts because under the cash settlement form it did not physically issue stock as originally contemplated under the forward contracts instead taxpayer’s argument continues it pursued the exchange_offer a different contract which allowed it to settle the obligations under the forward contracts the service’s position is that the taxpayer did not abandon the forward contracts and in fact completed the forward contracts via cash settling those contracts the forward contracts were profitable to taxpayer and indeed the gains realized by taxpayer were the result of the investors’ obligations to taxpayer under the forward contracts taxpayer was paid dollar_figurep per forward obligation in a cash settlement of the forward contracts the payments taxpayer received to settle the forward contracts were a payment of the investors’ obligations under the forward contracts even though some of the terms were modified in a document taxpayer labeled exchange_offer despite the modified terms taxpayer received payments based on the same subject matter stock the same counterparties the investors and the same referenced forward price therefore taxpayer received the dollar_figurep payments pursuant to the forward contracts sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise deductions for abandonment losses are provided for in sec_1_165-2 which provides a loss is deductible under sec_165 if it is incurred in a business or in a transaction entered into for profit and arising from the sudden termination of the usefulness in such business or transaction of any nondepreciable_property in a case where such business or transaction is discontinued although not controlling the same dilemma could exist when costs are paid to acquire bonds that pay out tax-exempt_income in such cases however the dilemma is resolved by sec_265 which disallows a deduction for any amount otherwise allowable that is allocable to income other than interest wholly exempt from the taxes or any amount otherwise allowable under sec_212 which is allocable to interest wholly exempt from the taxes imposed by subtitle a presp-107900-10 or where such property is permanently discarded from use therein accordingly a loss is deductible only where the taxpayer has actually entered into a transaction for profit and the transaction is abandoned revrul_57_418 1957_2_cb_143 moreover under sec_1_165-2 the provisions for abandonment losses do not apply to losses sustained on the sale_or_exchange of property changes in a transaction do not constitute abandonment for example in frgc investment llc v comm’r tcmemo_2002_276 date the taxpayer in entered into a real_estate contract to purchase acres for development from an entity owned by individual after objections to surveys and other title reports the escrow for the contract was cancelled in taxpayer entered into a second real_estate contract with the same entity to purchase acres of the same land for development approval for zoning the development became unlikely so in the taxpayer and entity executed mutual cancellations of the contract to release the escrow in taxpayer and the individual owning the entity that was a party to the first two contracts decided to execute a third contract the contract was fulfilled and the escrow closed that same year resulting in taxpayer owning the land that it sought to develop taxpayer claimed a sec_165 loss for expenses_incurred in arguing the contract had been abandoned the tax_court disagreed that the contract was different from the purported abandoned contract was rebutted by the fact that taxpayer moved forward to purchase the same real_estate for the same purpose although there had been changes in the terms of the agreement furthermore the tax_court was unwilling to ignore the fact that the contract to purchase real_estate that was allegedly abandoned in fact resulted in the taxpayer owning the real_estate for development in the end the tax_court determined that the contract was not abandoned in but was merely a step in taxpayer’s attempts to complete the transaction aimed at acquiring and developing the land it eventually acquired it found that taxpayer’s claims in the instant case taxpayer claims the changes in the method of completing the forward contracts resulted in an abandonment of the forward contracts in favor of the exchange_offer the changes do not rise to the level of abandonment of taxpayer’s forward contracts moreover the transaction culminated in a sale_or_exchange of property a disposition for which the abandonment_loss provisions are not applicable a loss deduction is allowed for costs incurred for a transaction when the taxpayer is left without any value to show for the costs incurred in revrul_79_2 1979_1_cb_98 individual taxpayers were allowed a sec_165 loss when they abandoned a public offering of their corporation the shareholders of m corporation decided to make a public offering of some of their combined holdings during the months prior to the offering legal accounting registration and printing fees were paid_by the individual shareholders to make the offering the offering was postponed due to unfavorable market conditions and then the shareholders stopped their plan to publicly sell their stock the ruling reasoned that a sec_165 loss was appropriate because the public offering became worthless when it was abandoned in revrul_77_254 1977_2_cb_63 the taxpayer after investigating several businesses to purchase eventually presp-107900-10 decided to purchase a specific business and incurred expenses in an attempt to purchase this business certain disagreements between the individual and the owner of the business developed and the individual abandoned all attempts to acquire the business the ruling reasoned that costs otherwise capitalized became a loss when the transaction failed in the ruling taxpayer never acquired the business and the costs of that transaction became deductible in this case taxpayer was not left without value to show for the costs it allocated to the forward contracts taxpayer was left with cash in fact taxpayer received the same value under the exchange_offer as it would have under the forward contracts as adjusted by the amount of the inducement to the investors to settle the forward contracts early taxpayer received dollar_figurep on each of the x of the forward contracts returned in the exchange_offer the exchange_offer was the same transaction as the forward contracts taxpayer was entitled to payment from the investors under each contract for the same obligation - ie the investor’s obligation under the forward contracts to purchase a share of stock an investor who entered into one unit with taxpayer had an obligation to buy one share of stock at dollar_figuren the investor could have paid dollar_figuren for a dollar_figureo share under the forward_contract which would have resulted in a net value to taxpayer of dollar_figurep pursuant to the exchange_offer investors paid taxpayer dollar_figurep which became the net result to the taxpayer the exchange_offer merely continued the transaction started in the forward contracts and because the taxpayer did not abandon the exchange_offer but received cash under the transaction a sale_or_exchange occurred and no abandonment_loss is appropriate d taxpayer’s argument that the example under sec_1_263_a_-5 of the regulations supports its position is erroneous taxpayer stated in its appeal letter since the forward contracts were settled by the payment of cash to taxpayer and not by the issuance of stock by taxpayer taxpayer deducted the issuance costs allocable to the forward contracts under sec_165 taxpayer cited to sec_1_263_a_-5 example in the regulations sec_1_263_a_-5 provides that a taxpayer must capitalize an amount_paid to facilitate an applicable transaction an applicable transaction includes an acquisition of capital or a stock issuance sec_1_263_a_-5 example of sec_1_263_a_-5 provides facts specifying that a taxpayer incurs costs to evaluate four alternative transactions and abandons three of the four transactions the example concludes that the taxpayer may recover under sec_165 amounts to facilitate the three abandoned transactions when such transactions are abandoned in citing to example taxpayer’s point seems to be that the forward contracts were an abandoned transaction and the exchange_offer was not and thus the costs incurred on the forward_contract are deductible as a sec_165 loss presp-107900-10 however in the instant case this example is not applicable first sec_263 by its terms is not relevant in determining whether a taxpayer has abandoned an asset specifically a taxpayer must apply the regulations and precedents under sec_165 to determine whether an abandonment has occurred and whether the taxpayer is entitled to an abandonment_loss second example is factually distinguishable from and has no relevance to taxpayer’s situation because taxpayer’s facts do not involve separate and distinct transactions and do not involve an abandoned transaction the facts in example present four different possible transactions between a taxpayer and four different parties in our case there is only one transaction and one set of parties taxpayer began with units that consisted of a forward_contract and a note and taxpayer was paid under the forward_contract through a cash settlement and it paid back the note with cash and stock the forward_contract was completed and not abandoned merely because taxpayer labeled the settlement of the forward_contract as an exchange_offer in its dealings with the investors does not have the effect of abandoning the forward_contract the forward_contract contained the obligations that were the subject of the exchange_offer the investors were in a significant loss position under the forwards the price the investors ultimately paid taxpayer was based on the obligations of the investors under the forward contracts the exchange_offer did not release the investors from their obligations under the forward contracts the exchange_offer provided the investors an inducement by adjusting the forward price slightly downward to settle the forward contracts prior to their maturity thus the taxpayer’s facts do not involve the abandonment of a transaction under sec_165 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
